          Case 1:20-cv-00064-SMV Document 23 Filed 03/31/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

DANAE MARIE GARCIA,

        Plaintiff,

v.                                                                       No. 20-cv-0064 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for a Rehearing [Doc. 17], in a

Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
